Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 29, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00235-CV



  IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                          Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-86632

                        MEMORANDUM OPINION

      On March 24, 2020, relator Allstate Fire and Casualty Insurance Company
filed a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Jaclanel McFarland, presiding judge of the 133rd District
Court of Harris County, to set aside her January 24, 2020 order compelling Allstate
to produce one or more corporate representatives for deposition in the underlying
uninsured/underinsured motorist case.

        Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus. We lift our stay entered on March 25,
2020.


                                   PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                          2